Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on November 18th, 2020 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-9, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US 2016/0193104) in view of Kuiper (US 2006/0244902).
Regarding claim 1, Du discloses an eyeglass (Figs. 5-7), comprising: a crystalline lens condition acquisition member (520) configured to acquire a condition of a crystalline lens of an eye of a user who wears the eyeglass ([0107], “the optical parameter of the eye can be calculated according to the clearest image and the known light path parameter of the system. The optical parameter of the eye may comprise an optical axis direction of the eye”, examiner interprets this as acquiring a condition of the crystalline lens); 
a driving device (530) coupled to the crystalline lens condition acquisition member (as shown in Fig. 5b), and configured to adjust a voltage ([0097], “the focal distance is adjusted by changing a refractive index of the focal-distance-adjustable lens; for example, the focal-distance-adjustable lens is filled with a specific liquid crystal medium, and by adjusting a voltage of an electrode”) applied by the driving electrodes in response to that the crystalline lens is in a tightened condition ([0188], “learn whether the eye is in a same state for a long time (especially a tension state for a long time when the eye views an object at a near distance), and when the 
Du does not specifically disclose a lens of eyeglass comprising an electrowetting dual-liquid zoom lens assembly, the electrowetting dual-liquid zoom lens assembly comprising insulating liquid, conductive liquid and driving electrodes, with the insulating liquid and conductive liquid being encapsulated, and the driving electrodes being configured to apply a voltage to the insulating liquid and the conductive liquid; and a driving device coupled to the driving electrodes.
However Kuiper, in the same field of endeavor, teaches a lens of eyeglass (Fig. 4) comprising an electrowetting dual-liquid zoom lens assembly (Figs. 1-3), the electrowetting dual-liquid zoom lens assembly comprising insulating liquid ([0026], “Here, the first fluid may comprise an oil (such as a colorless transparent silicone oil)”), conductive liquid ([0026], “the second fluid is an electrolyte such as a water/alcohol/salt mixture having a refractive index less than the refractive index of the first fluid”) and driving electrodes (150, 160), with the insulating liquid and conductive liquid being encapsulated (as shown in Fig. 1), and the driving electrodes being configured to apply a voltage to the insulating liquid and the conductive liquid (as shown in Fig. 1); and a driving device coupled to the driving electrodes (170). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass of Du with a lens of eyeglass comprising an electrowetting dual-liquid zoom lens assembly, the electrowetting dual-liquid zoom lens assembly comprising insulating liquid, conductive liquid and driving electrodes, with the 
Regarding claim 2, Du in view of Kuiper teaches as is set forth in claim 1 rejection and Du further discloses wherein the driving device (530) is configured to determine a duration of an acquired condition of the crystalline lens (Fig. 9, S110), and adjust the voltage of the driving electrodes according to both the acquired condition of the crystalline lens and the duration of the acquired condition (S120 and S130, examiner interprets adjusting the image parameter to be same as adjusting a voltage).
Regarding claim 3, Du in view of Kuiper teaches as is set forth in claim 1 rejection and Du further discloses wherein the crystalline lens condition acquisition member (520) comprises a light emitter (640) configured to emit a light beam to the crystalline lens of the eye of the user who wears the eyeglass (as shown in Fig. 6), and an image sensor (610) configured to acquire an image formed by a light beam returned from the crystalline lens of the eye of the user (as shown in Fig. 6), and the driving device comprises a driving chip configured to receive the image formed by the light beam from the image sensor (531), calculate a diopter of the crystalline lens according to the image formed by the light beam ([0107], “optical parameter of the eye can be calculated according to the clearest image and the known light path parameter of the system”, [0118], “For example, when the user continuously gazes at a point, the projection apparatus may be turned off periodically; when the fundus of the user is bright enough, a light source may be turned off, and only information about the fundus is used to detect the distance between 
Regarding claim 6, Du in view of Kuiper teaches as is set forth in claim 3 rejection and Du further discloses wherein the light emitter and the image sensor are on a side of the eyeglass proximal to the eye user (as shown in Fig. 6, the emitter and sensor are on the side).
Regarding claim 7, Du in view of Kuiper teaches as is set forth in claim 6 rejection and Du further discloses wherein the light emitter is an infrared emitter ([0144], “640 preferably emits light invisible to the eye, and is preferably a light source emitting near-infrared light which does not affect the eye 200 much and to which the camera 610 is sensitive”), and the crystalline lens condition acquisition member further comprises an infrared filter on a light incoming side of the image sensor ([0114], “a filter for transmitting light invisible to the eye is disposed on an incident surface of the image collection device.”).
Regarding claim 8, Du in view of Kuiper teaches as is set forth in claim 1 rejection and Du further discloses wherein the crystalline lens condition acquisition member comprises a distance sensor configured to measure a distance between the eyeglass and a target object (S110), and the driving device comprises a driving chip configured to adjust the voltage of the driving electrodes according to a measured distance ([0097], “the focal distance is adjusted by changing a refractive index of the focal-distance-adjustable lens; for example, the focal-
Regarding claim 9, Du in view of Kuiper teaches as is set forth in claim 8 rejection and Du further discloses wherein the driving chip is further configured to apply no voltage to the driving electrodes in response to that the measured distance is greater than a distance threshold ([0071], “if the change amount does not exceed the set range, counting of time is continued, and the third determining unit 121 determines whether the counted time exceeds the set threshold; otherwise, time is re-counted”).
Regarding claim 12, Du discloses a method for adjusting incident light into an eye (Figs. 5-7), comprising: acquiring a condition of a crystalline lens of the eye ([0107], “the optical parameter of the eye can be calculated according to the clearest image and the known light path parameter of the system. The optical parameter of the eye may comprise an optical axis direction of the eye”, examiner interprets this as acquiring a condition of the crystalline lens); and 
converting incident light into the crystalline lens of the eye to parallel light (Fig. 5f, light starting from 521 leading to 5030 is parallel) in response to that the crystalline lens is in a tightened condition ([0188], “learn whether the eye is in a same state for a long time (especially a tension state for a long time when the eye views an object at a near distance), and when the eye is in a same state for a long time, an imaging parameter of the adjustable lens module is adjusted”).
Du does not specifically disclose an electrowetting dual-liquid zoom lens assembly, the electrowetting dual-liquid zoom lens assembly comprising insulating liquid, conductive liquid 
However Kuiper, in the same field of endeavor, teaches an electrowetting dual-liquid zoom lens (Figs. 1-3) assembly, the electrowetting dual-liquid zoom lens assembly comprising insulating liquid ([0026], “Here, the first fluid may comprise an oil (such as a colorless transparent silicone oil)”), conductive liquid ([0026], “the second fluid is an electrolyte such as a water/alcohol/salt mixture having a refractive index less than the refractive index of the first fluid”) and driving electrodes (150, 160), with the insulating liquid, conductive liquid being encapsulated (as shown in Fig. 1) and the driving electrodes being configured to apply a voltage to the insulating liquid and the conductive liquid (170, as shown in Fig. 1 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass of Du with an electrowetting dual-liquid zoom lens assembly, the electrowetting dual-liquid zoom lens assembly comprising insulating liquid, conductive liquid and driving electrodes, with the insulating liquid, conductive liquid being encapsulated and the driving electrodes being configured to apply a voltage to the insulating liquid and the conductive liquid as taught by Kuiper, for the purpose of providing a variable focus lens to have adaptive eyesight correction ([0006]).
Regarding claim 13, Du in view of Kuiper teaches as is set forth in claim 12 rejection and Du further discloses further comprising: determining a duration of an acquired condition of the crystalline lens (S110); and converting the incident light into the crystalline lens of the eye to parallel light (Fig. 5f, light starting from 521 leading to 5030 is parallel) in response to that the 
Du does not specifically disclose by the electrowetting dual-liquid zoom lens assembly. 
However Kuiper, in the same field of endeavor, teaches by an electrowetting dual-liquid zoom lens assembly (Figs. 1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass of Du in view of Kuiper with the by the electrowetting dual-liquid zoom lens assembly as taught by Kuiper, for the purpose of providing a variable focus lens to have adaptive eyesight correction ([0006]). 
Regarding claim 16, Du in view of Kuiper teaches as is set forth in claim 12 rejection and Du further discloses wherein the condition of the crystalline lens of the eye is acquired by measuring a distance between the eye and a target object (S110).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Du (US 2016/0193104) in view of Kuiper (US 2006/0244902), further in view of Kuiper2 (US 2006/0170864).
Regarding claim 4, Du in view of Kuiper teaches as is set forth in claim 3 rejection and Du further discloses wherein adjusting the voltage of the driving electrodes according to the diopter of the crystalline lens comprises: adjusting the voltage of the driving electrodes in 
Du does not specifically disclose so as to turn an electrowetting dual-liquid zoom lens assembly into a convex lens.
However Kuiper2, in the same field of endeavor, teaches so as to turn an electrowetting dual-liquid zoom lens assembly into a convex lens (as shown in Figs. 1 and 4, Fig. 1 would form a convex lens when placed in Fig. 4, as light is directed from 23 to 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass of Du in view of Kuiper with the so as to turn an electrowetting dual-liquid zoom lens assembly into a convex lens as taught by Kuiper2, for the purpose of improving the user’s vision. 
Regarding claim 5, Du in view of Kuiper teaches as is set forth in claim 4 rejection and Du further discloses wherein the crystalline lens condition acquisition member (520) is configured to continuously acquire the condition of the crystalline lens of the eye of the user who wears the eyeglass (S110), and adjusting the voltage of the driving electrodes according to the diopter of the crystalline lens further comprises: stopping adjusting the voltage of the driving electrodes in response to that a fluctuation in the diopter of the crystalline lens is less than a second threshold (S120 and S130, examiner interprets adjusting the image parameter to be same as stopping adjusting a voltage).
Regarding claim 14, Du in view of Kuiper teaches as is set forth in claim 12 rejection and Du further discloses wherein acquiring the condition of the crystalline lens of the eye (500) comprises: emitting a light beam (640) to the crystalline lens of the eye of a user (as shown in 
Du does not specifically disclose by the electrowetting dual-liquid zoom lens assembly, so as to turn the electrowetting dual-liquid zoom lens assembly into a convex lens.
However Kuiper2, in the same field of endeavor, teaches by the electrowetting dual-liquid zoom lens assembly, so as to turn the electrowetting dual-liquid zoom lens assembly into a convex lens (as shown in Figs. 1 and 4, Fig. 1 would form a convex lens when placed in Fig. 4, as light is directed from 23 to 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the eyeglass of Du in view of Kuiper with the by the electrowetting 
Regarding claim 15, Du in view of Kuiper, further in view of Kuiper2 teaches as is set forth in claim 14 rejection and Du further discloses wherein the step of acquiring the condition of the crystalline lens of the eye is performed continuously (S110), and adjustment of the voltage of the driving electrodes stops in response to that a fluctuation in the diopter of the crystalline lens is less than a second threshold (S120 and S130, examiner interprets adjusting the image parameter to be same as stopping adjusting a voltage).

Allowable Subject Matter
Claims 10-11 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically with respect to claim 10, none of the prior art either alone or in combination disclose or suggest wherein the electrowetting dual-liquid zoom lens assembly further comprises: a substrate on which a grid array of accommodation units is locate, each of the accommodation units being configured to accommodate the conductive liquid and the 
Specifically with respect to claim 11, none of the prior art either alone or in combination disclose or suggest wherein at least inner side walls of each of the accommodation unit are coated with a hydrophobic layer.
Specifically with respect to claim 17, none of the prior art either alone or in combination disclose or suggest wherein the electrowetting dual-liquid zoom lens assembly further comprises: a substrate on which a grid array of accommodation units is locate, each of the accommodation units being configured to accommodate the conductive liquid and the insulating liquid therein; and a top layer configured to cover and encapsulate the conductive liquid and the insulating liquid in all of the accommodation units.
Specifically with respect to claim 18, none of the prior art either alone or in combination disclose or suggest wherein the electrowetting dual-liquid zoom lens assembly further comprises: a substrate on which a grid array of accommodation units is locate, each of the accommodation units being configured to accommodate the conductive liquid and the insulating liquid therein; and a top layer configured to cover and encapsulate the conductive liquid and the insulating liquid in all of the accommodation units.
Specifically with respect to claim 19, none of the prior art either alone or in combination disclose or suggest wherein the electrowetting dual-liquid zoom lens assembly further comprises: a substrate on which a grid array of accommodation units is locate, each of the accommodation units being configured to accommodate the conductive liquid and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        14 March 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872